  Case: 1:19-cv-01657-PAB Doc #: 57 Filed: 08/13/21 1 of 1. PageID #: 336




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Metropolitan Life Insurance Co.,                Case No. 1:19-cv-1657

                                Plaintiff,
                -vs-                             JUDGE PAMELA A. BARKER


 Kenya Little, et al.,
                                                 JUDGMENT ENTRY
                                Defendants


       For the reasons stated in the Memorandum Opinion filed contemporaneously herewith, the

Court concludes that the Plan proceeds should be distributed according to the 2/23/1982 designation

to the following 5 beneficiaries as follows:

       Sharon Little: 50% ($6,075.00)

       Shareba Walker: 12.5% ($1,518.75)

       Terrance Walker: 12.5% ($1,518.75)

       Damone Walker: 12.5% ($1,518.75)

       Kenya Walker: 12.5% ($1,518.75)

       The Court retains jurisdiction over the disbursement of the Plan proceeds in this matter. This

case is hereby terminated.

       IT IS SO ORDERED.

                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: August 13, 2021                               U. S. DISTRICT JUDGE
